Citation Nr: 1225534	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-06 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for a left wrist disorder to include carpal tunnel syndrome (CTS) and a nerve disorder.  

2.  Entitlement to an increased disability evaluation for the Veteran's right (major) CTS, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability evaluation for the Veteran's hypertension, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to December 1982 and from January 1984 to March 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) which denied service connection for a left wrist nerve disorder and increased disability evaluations for both the Veteran's right (major) CTS and her hypertension.  

The Board has reframed the issue of service connection for a left wrist nerve disorder as entitlement to service connection for a left wrist disorder, to include CTS and a nerve disorder, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims files and her "Virtual VA" file so as to insure a total review of the evidence.  

The issue of an increased disability evaluation for the Veteran's hypertension is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on her part.  


FINDINGS OF FACT

1.  Left CTS originated during active service.  

2.  The Veteran's right (major) CTS has been objectively shown to be manifested by no more than decreased sensation to light touch over the palm and the middle finger; median nerve neuralgia; and associated decreased right hand manual dexterity.  


CONCLUSIONS OF LAW

1.  Left CTS was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2011).  

2.  The criteria for an evaluation in excess of 10 percent for the Veteran's right (major) CTS have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.7, 4.124, 4.124a, Diagnostic Code 8515, 8715 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Wrist Disorder

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records reflect that the Veteran was seen for left wrist and hand neurological complaints.  An August 1982 treatment record states that the Veteran complained of bilateral wrist pain.  An impression of "arthralgias prob[ably secondary] to exertion" was advanced.  A March 1985 treatment record conveys that the Veteran complained of left arm and hand tingling of three days' duration.  An impression of left lateral epicondylitis was advanced.  A March 1986 treatment record relates that the Veteran complained of left arm numbness and tingling on three days' duration.  An assessment of left arm myofascitis was advanced.  A November 1990 treatment record notes that the Veteran complained of left arm tingling, numbness, and burning.  An impression of left arm numbness was advanced.  A February 1992 treatment entry reports that the Veteran complained of left arm pain and tingling in her fingers.  An assessment of "l[eft] arm numbness - may be nerve impingement v. c[ervical] spine v. nerve conduction" was advanced.  

A March 1992 nerve conduction velocity (NCV) study conducted during active service by the Southeast Alabama Medical Center revealed "no abnormalities in the left arm."  

An August 1999 VA NCV study revealed findings consistent with bilateral CTS.  

At an August 2007 VA examination for compensation purposes, the Veteran was diagnosed with bilateral CTS.  The examiner noted "problem associated with the diagnosis: right CTS."  

The Veteran advances that she incurred a chronic left wrist disorder during active service.  Her service treatment records establish that she was treated for left arm, hand, and finger neurological complaints including numbness, tingling, and burning.  Military medical personnel advanced an impression of possible nerve impingement.  The Veteran has been diagnosed by treating VA physicians with bilateral CTS.  The report of the August 2007 VA examination associates the Veteran's bilateral CTS with her service-connected right CTS.  In the absence of any competent evidence to the contrary, the Board concludes that service connection is now warranted for left CTS.  

Right (Major) CTS

The March 1992 NCV study from Southeast Alabama Medical Center revealed findings consistent with mild right CTS.  In January 1994, the RO established service connection for right CTS; assigned a 10 percent evaluation for that disability; and effectuated the award as of March 29, 1992.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  A 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve of either upper extremity.  A 20 percent disability evaluation requires moderate incomplete paralysis of the minor upper extremity.  A 30 percent evaluation requires moderate incomplete paralysis of the major upper extremity.  A 40 percent evaluation requires severe incomplete paralysis of the minor upper extremity.  A 50 percent evaluation requires severe incomplete paralysis of the major upper extremity.  A 60 percent evaluation requires complete paralysis of the minor upper extremity with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  A 70 percent evaluation requires complete paralysis of the major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2011).  

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2011).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123 (2011).  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2011).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

A March 2006 physical evaluation from J. E., M.D., conveys that the Veteran complained of "some numbness" in her right wrist and hand associated with her diagnosed right CTS.  

In her December 2006 claim for an increased evaluation, the Veteran advanced that her right CTS had increased in severity and warranted an increased evaluation.  
At the August 2007 VA examination for compensation purposes, the Veteran complained of progressive right hand tingling and weakness; right upper extremity pain involving the area from the palm to the shoulder; and right hand incoordination which impaired her ability to pick up small objects.  She clarified that her symptoms were exacerbated by repetitive activities.  The Veteran was noted to use a right wrist splint.  On examination of the right upper extremity, the Veteran exhibited median nerve involvement; decreased sensation to light touch over the palm and the middle finger; and no associated joint impairment, muscle atrophy or abnormal muscle tone.  The Veteran was diagnosed with right CTS with median nerve neuralgia and neither paralysis nor neuritis.  The examiner commented that the Veteran's occupational activities were significantly impaired by her decreased right hand manual dexterity.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran's right (major) CTS has been objectively shown to be manifested by no more than decreased sensation to light touch over the palm and the middle finger; median nerve neuralgia; and associated decreased right hand manual dexterity.  The August 2007 VA examination report notes that the Veteran's decreased right upper extremity manual dexterity is productive of occupational impairment.  The clinical record establishes that the Veteran's right median nerve disability is wholly sensory in nature.  The Veteran has not rebutted this fact.  

Given such findings, the Board concludes that Veteran's right CTS has been objectively shown to be productive of no more than mild incomplete right median nerve paralysis.  Such disability merits assignment of at least a 10 percent evaluation under the provisions of 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8515 (2011).  

The Board acknowledges that the Veteran's right CTS is productive of right upper extremity impairment as is reflected by the currently assigned 10 percent evaluation.  The record advances no objective and/or credible subjective evidence of moderate incomplete median nerve paralysis.  In the absence of such evidence, the Board concludes that an evaluation in excess of 10 percent for the Veteran's right CTS is not warranted during any relevant time period.  38 C.F.R. §§ 4.7, 4.124, 4.124a, Diagnostic Codes 8515, 8715 (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's right CTS symptomatology falls within the criteria for a 10 percent evaluation under the provisions of §§ 4.124, 4.124a, Diagnostic Codes 8515, 8715 (2011).  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not identified any specific factors which may be considered to be exceptional or unusual in light of VA's rating schedule.  The evidence of record does not otherwise show that there is an exceptional disability picture.  The documentation of record is void of any finding of exceptional limitation due to the Veteran's right CTS beyond that contemplated by the rating schedule.  The evidence is clear that the Veteran's right CTS symptomatology has some impact on her employability; however, loss of industrial capacity is the principal factor in assigning schedular disability evaluations.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The provisions of 38 C.F.R. § 4.1 specifically state: "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability evaluation itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that referral for consideration of assignment of an evaluation on an extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2011).  

Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits.  In the decision above, the Board grants service connection for left CTS.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and to assist is necessary as to that issue.  

In turning to the issue of the evaluation for the Veteran's right CTS, the Board finds that VA has satisfied its duty to notify under the VCAA.  An August 2007 VCAA notice was provided to the Veteran which informed her of the evidence generally needed to support a claim of entitlement to an increased evaluation for her right CTS and the assignment of an effective date for such an award; what actions she needed to undertake; and how VA would assist her in developing her claim.  The August 2007 VCAA notice was issued to the Veteran prior to the November 2007 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in the February 2009 statement of the case (SOC).  

VA has taken all reasonable action necessary to properly assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran has been afforded a VA examination which addressed the nature and severity of her right CTS.  The examination report is of record.  In March 2009, the Veteran requested a hearing before a Veterans Law Judge.  In July 2010, the Veteran withdrew her hearing request.  The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case insofar as any errors committed were not harmful to the essential fairness of the instant proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board consideration of the merits of her claim for an increased evaluation for her right CTS.  


ORDER

Service connection for left CTS is granted.  

An increased evaluation for the Veteran's right (major) CTS is denied.  


REMAND

The Veteran asserts that an increased evaluation is warranted for her hypertension as that disability has increased in severity and necessitated repeated hospitalizations.  

The report of the August 2007 VA examination for compensation purposes states that the Veteran reported having been hospitalized for a "hypertensive emergency" at Bullock County Hospital during the winter of 2007.  She clarified that she had been "hospitalized 3 times for this in the last 2 years."  Clinical documentation of the cited hospitalizations is not of record.  Clinical documentation pertaining to the Veteran's treatment after November 2008 is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In this regard, the Veteran is asked to obtain these records and submit them to the VA in order to expedite his case.  Simply stated, the Board wants all medical records, private and VA, regarding the Veteran's hypertension and any problems it may have caused.  Please help us in this effort. 

The Veteran was last afforded a VA examination for compensation purposes which addressed her hypertension in August 2007, some four years ago.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that further VA cardiovascular evaluation would be helpful in resolving the current nature and severity of the Veteran's hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all treatment of her hypertension after 2006, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact Bullock County Hospital and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after November 2008.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of her service-connected hypertension.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's hypertension upon her vocational pursuits.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


